DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4, 6-25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0252711 A1 to Chakraborty (hereinafter “Chakraborty”).

Referring to Applicant’s independent claim 1, Chakraborty teaches a method of forming polycrystalline diamond material comprising interbonded nano-diamonds (See Abstract), the method comprising: placing a plurality of nanographene (pars. [0033-34], [0039]; the nanographene of Chakraborty is equivalent to Applicant’s claim term “graphene nano-platelets”) into a capsule (pars. [0055-57], [0084]; the niobium can of Chakraborty is equivalent to Applicant’s claim term “a capsule”); and subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to interbonded nano-diamonds forming the polycrystalline diamond (pars. [0051], [0055-58], [0061], [0064]).  The sintering pressure and temperature ranges taught by Chakraborty render obvious Applicant’s claimed ranges.  The sintering pressure range taught by Chakraborty encompasses entirely Applicant’s claimed range of “around 10 GPa to around 20 GPa”.  The sintering temperature range taught by Chakraborty encompasses entirely Applicant’s claimed range of “around 1600 degrees Celsius to around 3000 degrees Celsius”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Chakraborty teaches the step of subjecting the platelets to said pressure and temperature comprises subjecting the platelets to a pressure of greater than about 5.0 GPa (pars. [0059-60]). The sintering pressure range taught by Chakraborty render obvious Applicant’s claimed ranges.  The sintering pressure range taught by Chakraborty encompasses entirely Applicant’s claimed range of “between around 10 GPa to around 15GPa”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Chakraborty teaches the step of subjecting the platelets to said pressure and temperature comprises subjecting the platelets to said temperature and pressure for about 1 second to about 1 hour (pars. [0059-60]). The sintering time period taught by Chakraborty renders obvious Applicant’s claimed range. The sintering time period taught by Chakraborty encompasses entirely Applicant’s claimed range of “for around 1 minute to around 60 minutes”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 4, Chakraborty teaches the step of subjecting the platelets to said pressure and temperature comprises subjecting the platelets to a temperature of greater than about 1000° Celsius (pars. [0059-60]). The sintering temperature range taught by Chakraborty renders obvious Applicant’s claimed range. The sintering temperature range taught by Chakraborty encompasses entirely Applicant’s claimed range of “around 1600 degrees Celsius to around 2500 degrees Celsius”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 6, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets (pars. [0033-34], [0039]) having a lateral size of at least about 5000 nm (par. [0035]) into the capsule (pars. [0055-57], [0084]). Chakraborty teaches the average particle size is about 0.01 nm to about 500 nm and a ratio of length to width at an assumed thickness or surface area to cross-sectional area for plate-like nanoparticles such as, e.g., nanographene, is greater than or equal to 10 and less than or equal to 10,000 (par. [0035]). Given these average particle size and ratio ranges (par. [0035]), Chakraborty teaches, if not at least suggests, the lateral size range of the nanographene platelets are at least about 5000 nm (5 microns) (par. [0035]). The lateral size range taught by Chakraborty renders obvious Applicant’s claimed range. The lateral size range taught by Chakraborty encompasses entirely Applicant’s claimed range of “between around 5 microns to around 25 microns”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 7, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “the nanodiamonds produced in the polycrystalline diamond material have a size of between around 1 nm to around 999 nm” is inherent within and/or obvious in light of the teachings of Chakraborty. As Chakraborty teaches utilizing the identical or substantially identical materials (pars. [0033-34], [0039]) as Applicant’s claimed method and carrying out the method at the identical or substantially identical sintering conditions (pars. [0051], [0056], [0058], [0061], [0064]) as Applicant’s claimed method, there is a reasonable expectation the resultant polycrystalline MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “the nanodiamonds produced in the polycrystalline diamond material have a size of between around 1 nm to around 999 nm” is inherent within and/or obvious in light of the teachings of Chakraborty.

Referring to Applicant’s claims 8-11, Chakraborty teaches the nanographene particles may be derivatized to include chlorine or amine functional groups (pars. [0022-23], [0025], [0033-34]), which removes the presence of oxygen terminated groups from the surfaces of the particles.  The derivatization process taught by Chakraborty renders obvious Applicant’s claimed ranges.  The derivatization process taught by Chakraborty renders obvious Applicant’s claimed ranges of “less than around 5000 ppm” according to claim 8, “less than around 1000 ppm” according to claim 9, “less than around 500ppm” according to claim 10 and “less than around 200 ppm” according to claim 11. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets having an average thickness of 1 nm to 150 nm into the capsule (pars. [0035], [0055-57], [0084]). The average thickness range taught by Chakraborty renders obvious Applicant’s claimed range. The average thickness range taught by Chakraborty overlaps Applicant’s claimed range of “between around 0.1 nm to around 15 nm”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 13, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets having an average thickness in the Z dimension of 1 nm to 150 nm into the capsule (pars. [0035], [0055-57], [0084]). The average thickness range taught by Chakraborty renders obvious Applicant’s claimed range. The average thickness range taught by Chakraborty overlaps Applicant’s claimed range of “between around 0.1 nm to around 15 nm”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claims 14 and 15, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets (pars. [0033-34], [0039]) having an average thickness in the X-Y dimension of at least about 5000 nm (par. [0035]) in the capsule (pars. [0035], [0055-57], [0084]). Chakraborty teaches the average particle size is about 0.01 nm to about 500 nm and a ratio of length to width at an assumed thickness or surface area to cross-sectional area, that is, the two-dimensional aspect ratio, for plate-like nanoparticles such as, e.g., nanographene, is greater than or equal to 10 and less than or equal to 10,000 (par. [0035]). Given these average particle size and ratio ranges (par. [0035]), Chakraborty teaches, if not at least suggests, the X-Y dimension range of the nanographene platelets are at least about 5000 nm (5 microns) (par. [0035]). The X-Y dimension range taught by Chakraborty renders obvious Applicant’s claimed range. The X-Y dimension range taught by Chakraborty overlaps Applicant’s claimed range of “between around 20 nm to 25000 nm” according to claim 14 and “between around 500 nm to around 15000 nm” according to claim 15. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets having an aspect ratio of greater than or equal to 10 and less than or equal to 10,000 (par. [0035]) into the capsule (pars. [0035], [0055-57], [0084]). The aspect ratio range taught by Chakraborty overlaps Applicant’s claimed range of “between around 200 to 25000”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claims 17 and 18, Chakraborty teaches the graphene nanoparticles are combined with additional constituents in a solvent such as deionized water or ethanol, and then heated to remove the solvent (pars. [0051], [0054]), which cleans the graphene nanoparticles prior to sintering. 

Referring to Applicant’s claim 19, Chakraborty teaches the method disclosed therein further comprises mixing the graphene nano platelets with a second phase material (par. [0051]) and the step of placing the graphene nano platelets into the capsule (pars. [0033-34], [0039], [0055-57]) comprises placing the second phase material mixed with the graphene nano platelets into the capsule (pars. [0035], [0055-57], [0084]).

Referring to Applicant’s claim 20, Chakraborty teaches the second phase material comprises nano cBN grains (par. [0045]).

Referring to Applicant’s claim 21, Chakraborty teaches the formed nano-diamonds in the polycrystalline diamond material comprises 0.001 to 90 wt% of the polycrystalline diamond material based on the total weight of the mixture (par. [0032]). The amount of nano-diamonds  MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 22, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “the nano-diamonds produced in the polycrystalline diamond material have a size of between around 50 nm to around 200 nm” is inherent within and/or obvious in light of the teachings of Chakraborty. As Chakraborty teaches utilizing the identical or substantially identical materials (pars. [0033-34], [0039]) as Applicant’s claimed method and carrying out the method at the identical or substantially identical sintering conditions (pars. [0051], [0056], [0058], [0061], [0064]) as Applicant’s claimed method, there is a reasonable expectation the resultant polycrystalline nanodiamond of Chakraborty exhibits and possesses the same physical properties as the resultant nano-polycrystalline diamond as Applicant’s claimed method. MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “the nano-diamonds produced in the polycrystalline diamond material have a size of between around 50 nm to around 200 nm” is inherent within and/or obvious in light of the teachings of Chakraborty.

Referring to Applicant’s claim 23, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-diamonds (pars. MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching the method further comprises “converting the graphene platelets to nano-diamonds comprising a twinned crystal structure when viewed along a plane” is inherent within and/or obvious in light of the teachings of Chakraborty.

Referring to Applicant’s claim 24, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-diamonds (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “the formed nano-diamonds comprises a plurality of nano-diamond crystals having a twinned crystal structure and the nano second phase material comprises a plurality of nano sized crystals of the second phase material having a twinned crystal structure” is inherent within and/or obvious in light of the teachings of MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “the formed nano-diamonds comprises a plurality of nano-diamond crystals having a twinned crystal structure and the nano second phase material comprises a plurality of nano sized crystals of the second phase material having a twinned crystal structure” is inherent within and/or obvious in light of the teachings of Chakraborty.

Referring to Applicant’s claim 25, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-diamonds (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “forming a nano-polycrystalline diamond material having a laminar layered structure” is inherent within and/or obvious in light of the teachings of Chakraborty. Applicant’s specification as originally filed at page 16, fifth paragraph and FIGS. 6 and 7 as originally filed disclose the twinned crystal structures of nanodiamond and twinned crystal structures of cBN are observed in the resultant polycrystalline material at MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “forming a nano-polycrystalline diamond material having a laminar layered structure” is inherent within and/or obvious in light of the teachings of Chakraborty. 

	Referring to Applicant’s claim 33, Chakraborty teaches the nanoparticles, where included, may displace a corresponding amount of derivatized nanodiamond (par. [0036] of Chakraborty).  In at least one embodiment, Chakraborty teaches the nanoparticle may be present relative to the derivatized nanodiamond in a ratio of 0:100 to 99:1 based on the weights of derivatized nanodiamond to nanoparticle (par. [0036] of Chakraborty).  The amount of nanoparticles taught by Chakraborty renders obvious Applicant’s claimed range.  The amount of nanoparticles taught by Chakraborty encompasses Applicant’s claimed range of “between 99.9 vol% to 0.1 vol %”. MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant’s claim amendments, see Amendment and Response to Non-Final Office Action, filed March 11, 2022, with respect to the objection of claims 7 and 22; the rejection of claim 16 under 35 USC 112(b); and, the rejection of claim 21 under 35 USC 112(b) have been 
However, Applicant's remarks filed in support of the rejection of claims under 35 USC  entered March 11, 2022 have been fully considered but they are not persuasive.
In their remarks, Applicant asserts the Chakraborty teaches the formed polycrystalline diamond may include a nanoparticle not identical to the derivatized nano-diamond, a microparticle not identical to the microdiamond, or a combination comprising at least one of the foregoing.  Applicant asserts further Chakraborty teaches any nanoparticles (e.g., nano graphene) added to the derivatizing nano-diamond in the starting material would be retained in the formed polycrystalline diamond material, i.e., not converted to interbonded nano-diamonds, which is contrary to Applicant’s claimed method of amended independent claim 1.  For this reason, Applicant asserts claim 1, and claims 2-4, 6-25 and 33 depending therefrom, are patentable over the Chakraborty reference and the rejection of claims 1-4 and 6-25 under 35 USC 103 should be withdrawn.
Examiner disagrees.  The Chakraborty reference teaches the polycrystalline diamond is formed by processing the polycrystalline diamond precursors (derivatized nanodiamonds, microdiamonds, optional nanoparticles and/ or microparticles, and metal solvent-catalyst) under conditions of heating and pressure (par. [0055] of Chakraborty).  As disclosed herein, Chakraborty teaches "processing" means sintering the components of the polycrystalline diamond with interparticle bond formation and phase transformation of non-diamond lattice interstitial regions (par. [0056] of Chakraborty).  Chakraborty teaches such a process is referred to herein as a high-pressure, high temperature (HPHT) process, in which interparticle bonds are formed between the derivatized nanodiamond, microdiamond, and any added nano- or 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731